Proceeding under article 78 of the Civil Practice Act to review two determinations of the respondent State Rent Administrator, made October 1, 1958, overruling protests to orders of the respondent Local Rent Administrator and granting to the respondent landlord an increase in rents on a fair return basis (State Rent and Eviction Regulations, § 33). The protests were made on the ground, inter alia, that essential services were not being maintained. Petitioners appeal from an order of the Supreme Court, Kings County, entered April 7, 1959, which denies their petition and dismisses the proceeding. Order affirmed, without costs. No opinion. Ughetta, Christ, Pette and Brennan, JJ., concur; Beldock, Acting P. J., not voting.